Citation Nr: 0728531	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for right knee 
degenerative joint disease secondary to a right leg shrapnel 
wound scar.

2.  Entitlement to service connection for left knee 
degenerative joint disease secondary to a left leg shrapnel 
wound with retained foreign bodies.

3.  What evaluation is warranted for residuals of a left leg 
shrapnel wound with retained foreign bodies in soft tissue 
overlying the medial femoral condyle from February 6, 2003?

4.  Entitlement to an increased rating for a left leg 
shrapnel wound scar with retained foreign bodies in soft 
tissue overlying the medial femorial condyle of the left leg, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for a right leg 
shrapnel wound scar, currently evaluated as noncompensable.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the benefits 
on appeal. 


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not 
manifested during service, or to a compensably disabling 
degree within one year of separation from active duty, and 
there is no competent medical evidence that degenerative 
joint disease of the right knee is related to service or to a 
service connected disability.

2.  Degenerative joint disease of the left knee was not 
manifested during service, or to a compensably disabling 
degree within one year of separation from active duty, and 
there is no competent medical evidence that degenerative 
joint disease of the left knee is related to service or to a 
service connected disability.

3.  Residuals of a left leg shrapnel wound, with retained 
foreign bodies in soft tissue overlying the medial femoral 
condyle, are not productive of a moderately severe injury to 
Muscle Group XIII.

4.  A left leg shrapnel wound scar is not manifested by scars 
which are deep, productive of limitation of motion or 
function, unstable, or objectively painful.

5.  A right leg shrapnel wound scar is not manifested by 
scars which are deep, productive of limitation of motion or 
function, unstable, or objectively painful.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease was not incurred in 
or aggravated by active military service, it may not be 
presumed to have been so incurred, and it is not proximately 
due to a service connected disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2006). 

2.  Left knee degenerative joint disease was not incurred in 
or aggravated by active military service, it may not be 
presumed to have been so incurred, and it is not proximately 
due to a service connected disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2006). 

3.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a left leg shrapnel wound, Muscle 
Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 
4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73, Diagnostic 
Code 5313 (2006).

4.  The criteria for a disability evaluation in excess of 10 
percent for a left leg scar due to residuals of a shrapnel 
wound have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 7801-
7805 (2002) (2006).

5.  The criteria for a compensable disability evaluation for 
a right leg scar due to residuals of a shrapnel wound have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.14, 4.71a, 4.118, Diagnostic Codes 7801-7805 (2002) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how an effective date is assigned, 
in light of the decision reached below that error was 
harmless, and questions pertaining to those matters are 
moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria for Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Arthritis, if manifest to a compensably disabling degree 
within one year after separation from active duty, may be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finally, applicable regulations provide that a disability, 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  Secondary service connection may also 
be established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Criteria for Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial 10 percent rating 
assigned for residuals of a left leg shrapnel wound with 
retained foreign bodies in the soft tissue overlying the 
medial femoral condyle, he is essentially asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Since the veteran filed his claim for an increased rating 
there have been a number of changes in the criteria for 
rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2002) with 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 
(2006).  The new rating criteria for rating scars became 
effective August 30, 2002.  Id.  An April 2004 supplemental 
statement of the case notified the veteran of the new rating 
criteria.  Accordingly, adjudication of his claim may go 
forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Board will apply the old criteria for rating skin 
disorders to the pre-August 30, 2002, time period and the new 
rating criteria for evaluating skin disorders to the term 
beginning on August 30, 2002.



Background

In May 1945, while removing an American mine, the veteran 
suffered a mild penetrating wound to the left knee.  Shrapnel 
did not enter the joint.  The veteran also suffered a 
superficial, mild lacerating wound of the right popliteal 
fossa.  The veteran underwent debridement and wound closure.  
A June 1945 examination diagnosed a slight penetrating left 
knee wound, and a slight lacerating wound of the right knee 
popliteal fossa.  The veteran returned to duty after 31 days 
of hospitalization.

The veteran's July 1946 separation examination noted the 
history of the May 1945 shell fragment wound.  Physical 
examination revealed a well healed left leg shrapnel wound.  
No abnormality was noted.

A VA examination in October 1948 diagnosed the veteran with a 
history of traumatic arthritis of the left knee.

A 1954 VA discharge summary indicated x-rays of the left knee 
revealed that the knee joint showed three pieces of a 
metallic density.  Arthritis was diagnosed.

In a January 2003 statement, Dr. A.D. reported the veteran 
was being treated with medication for lower extremity pain 
due to osteoarthritis and pain in the left knee from 
inoperable metal fragments.  Attached to Dr. A.D.'s statement 
was a February 2000 University of Pittsburgh imaging 
consultation which indicated metallic fragments were seen 
posterior and medial to the left knee.  The diagnosis was 
moderate osteoarthritis of the patellofemoral and medial 
compartments.  

March 2003 VA x-ray studies indicated mild degenerative 
changes of both knees; a small loose body within the 
posterior portion of the right knee joint; and small metallic 
foreign bodies within the soft tissues of the left leg.  
Physical examination revealed a one inch indented scar to the 
posterior aspect of the left knee.  The scar was tender to 
the touch, and was moderately disfiguring.  There was no 
significant right knee scarring.  Range of motion studies 
showed left knee motion from 0 to 120 degrees, and right knee 
motion from 0 to 140 degrees.  There was no evidence of 
instability.  The diagnosis was bilateral degenerative joint 
disease of the knees with retained shrapnel fragments.

A private December 2003 X-ray study also revealed that the 
veteran suffered from bilateral degenerative joint disease of 
the knees.  This fact was noted also in a March 2004 report 
by Daniel Haffner, M.D.

In January 2004 the veteran underwent a VA examination.  The 
veteran complained of increasing knee pain.  He reported his 
right knee gave out and he had fallen.  He reported his left 
knee pain was greater than his right.  He described the pain 
as dull and achy and mostly on the "inside" of his knees.  
He did not report any locking or catching in either knee.  
Upon examination there was an approximately 3 centimeter scar 
on the distal multi aspect of the femur with slight scarring 
of the underlying tissue.  The scar was moderately tender to 
palpation.  There was no surrounding erythema, warmth, or 
underlying palpable fluctuance.  He had a 1.5 centimeter scar 
of the posterior aspect of his right knee which was nontender 
to palpation.  The right knee showed motion from 0 to 110 
degrees.  The joint was stable to varus, valgus, anterior and 
posterior stresses.  He had no pain to palpation throughout 
the knee except over the posterior horn of the medial 
meniscus bilaterally.  He was able to walk without antalgia 
and he had 5/5 motor strength.  

The examiner diagnosed the veteran with bilateral medial 
compartment knee arthritis, left worse than right.  The 
examiner opined it was unlikely that his shrapnel injury 
caused the degree of arthritis seen in his knees.  The 
veteran was 77 years old and it was noted that if he had not 
had this injury he more than likely would still progressed to 
have arthritis of the right knee.

I.  Entitlement to service connection for right knee 
degenerative joint disease, secondary to a right leg shrapnel 
wound scar.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of degenerative joint disease.

A review of post service private and VA medical records 
reveals no opinion linking degenerative joint disease of the 
right knee to service or secondary to the veteran's residuals 
from a shrapnel injury.  The medical records also do 
not reveal competent evidence of degenerative joint disease 
of the right knee within a year of the appellant's separation 
from active duty.  

The Board has reviewed all VA medical records from October 
1948 to January 2004, as well as private medical records from 
Drs. M.D., D.L.H., and R.L.P.  The Board notes that the 
January 2004 VA examiner opined it was unlikely the shrapnel 
injury caused the degree of arthritis seen in the knee. 
 While there is evidence the veteran currently suffers from 
osteoarthritis, without competent evidence linking a current 
right knee disorder to service or to a service-connected 
disability, the benefit sought on appeal cannot be granted. 
The claim is denied.

II.   Entitlement to service connection for left knee 
degenerative joint disease secondary to a left leg shrapnel 
wound scar with retained foreign bodies in soft tissue 
overlying the medial femoral condyle.

The service medical records are devoid of any complaints, 
treatment, or diagnosis of degenerative joint disease.

As with the right knee, the post service private and VA 
medical records reveals no opinion linking left knee 
degenerative joint disease to service or secondary to the 
shrapnel injury residuals.  The medical records also do not 
 reveal competent evidence of left knee degenerative joint 
disease within a year of the appellant's separation from 
active duty.  While an October 1948 VA examination diagnosed 
the veteran with traumatic arthritis of the left knee, there 
was no x-ray evidence of the disorder.  Moreover, a February 
1954 VA summary reported that x-ray studies of the left knee 
showed a normal knee joint save for three pieces of metallic 
density located posterior to the medial femorial condyle.  

The Board has reviewed all VA medical records from October 
1948 to January 2004, as well as private medical records from 
Drs. M.D., D.L.H., and R.L.P.  While the veteran currently 
suffers from osteoarthritis and while he was wounded in 
service, without competent evidence linking left knee 
degenerative joint disease to service or to a service 
connected disability, the benefit sought on appeal cannot be 
granted. The claim is denied.

III.  What evaluation is warranted for residuals of a left 
leg shrapnel wound with retained foreign bodies in soft 
tissue overlying medial femoral condyle from February 6, 
2003?

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56.  The criteria consist of 
the type of injury, the history and complaints, and the 
objective findings.  For VA purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

For the purpose of evaluating residuals of muscle injuries, a 
slight muscle disability involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of the muscles, there will be no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).

A moderate muscle disability results from a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of high velocity missile and no residuals of 
debridement or prolonged infection.  Objective findings 
include relatively small or linear entrance and exit scars 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

A moderately severe muscle disability involves a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There must be evidence of a 
hospitalization for a prolonged period for treatment of a 
wound.  The record must contain consistent complaints of 
cardinal signs and symptoms of muscle wounds.  The objective 
findings are entrance and, if present, exit scars indicating 
track of a missile one or more muscle groups.  There are 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance of the muscle groups involved (compared with the 
sound side) demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

The area affected by the veteran's gunshot wound involves 
Muscle Group XIII.  The function of Muscle Group XIII is as 
follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint. Posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  38 C.F.R. 4.73, 
Diagnostic Code 5313 (2006). 

A slight injury to this muscle group warrants a non-
compensable rating.  A moderate injury to this muscle group 
is evaluated as 10 percent disabling, while a moderately 
severe injury is rated as 30 percent disabling.  Id

In this case, the VA and private medical evidence 
preponderates against an increased rating.  In order to 
warrant an increased rating there must be evidence of 
prolonged infection or with sloughing of soft parts, and 
intermuscular scarring.  Service medical records indicated 
the veteran's wounds healed properly with no infection, 
sloughing of soft parts or intermuscular scarring.  The 
veteran's scars have been noted as superficial and mild, with 
no indication of muscle or joint involvement.  There are no 
indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with the sound side.  A 
review of medical records associated with the file does not 
show that an increase in the veteran's disability evaluation 
is warranted or supported by the evidence in the file.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of such signs as disuse muscle atrophy, or 
incoordination on use been clinically demonstrated.  Hence, 
an increased rating under these regulations is not in order. 

Finally, except to the extent indicated, the preponderance of 
the competent evidence is against the claim, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Entitlement to increased ratings for right and left leg 
shrapnel wound scars.

The veteran's left leg shrapnel wound scar, with retained 
foreign bodies in soft tissue overlying the medial femorial 
condyle is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.118, Code 7804 (2006)  His right leg scar is 
assigned a noncompensable evaluation.  38 C.F.R. § 4.118.

Under the old law, a compensable evaluation for scars 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part which they affect. 38 C.F.R. § 4.118, Codes 
7803, 7804, and 7805 (2002).

The new provisions of 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2006) provide that scars that are 
superficial or painful on examination; or, unstable; or, 
productive of a functional limitation of the affected part 
are to be evaluated as 10 percent disabling.

At no time during the appellate period has objective evidence 
been presented showing that either scar is unstable, poorly 
nourished, or has repeated ulceration.  Neither scar is shown 
to be cause a limitation of knee motion.  38 C.F.R. § 4.1a, 
Diagnostic Codes 5260, 5261 (2006).  The VA examinations 
noted moderate disfigurement of the left knee in March 2003, 
and in January 2004 the scar was noted to measure three 
centimeters in length, with a slight scarring of the 
underlying tissue.  The scar was moderately tender to 
palpation.  There was no surrounding erythema, warmth or 
underlying palpable fluctuance.  There was no evidence of 
right knee scarring noted.  Finally, there is no objective 
evidence that either scar limits the function of either knee.  
In addition, VA physical examinations of March 2003 and 
January 2004 did not reveal evidence of fatigability, 
instability, muscle atrophy, and painful motion due to 
shrapnel wound residuals.  In light of these factors, the 
Board finds that the evidence preponderates against finding 
that the veteran meets the criteria for an increased rating 
for either scar under 38 C.F.R. § 4.118 under either the old 
or new provisions.


ORDER

Entitlement to service connection for right knee degenerative 
joint disease secondary to a right leg shrapnel wound scar; 
and for left knee degenerative joint disease secondary to a 
left leg shrapnel wound with retained foreign bodies in soft 
tissue overlying the medial femoral condyle, is denied.

Entitlement to an increased evaluation for residuals of a 
left leg shrapnel wound with retained foreign bodies in soft 
tissue overlying medial femoral condyle from February 6, 2003 
is denied.

Entitlement to increased ratings for a left leg shrapnel 
wound scar with retained foreign bodies in soft tissue 
overlying the medial femorial condyle, and for a right leg 
shrapnel wound scar is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


